Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed July 17, 2020.
The effective filing date of this AIA  application is seen as July 19, 2019, the date of the earliest priority application (GERMANY 10 2019 210 745.1).
The present application also claims priority to:
GERMAN application number 10 2019 211 002.9 filed July 24, 2019.
The claims originally filed July 17, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of the same date.
Claims 1-17 are currently pending and have not been amended.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-17 are currently outstanding and subject to examination.
This is a notice of allowability and is the first action on the merits.

Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claims Allowed
Claims 1-17 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the specific configuration of elements and steps regarding optical components and related marking
The cited references are seen as providing the closest related art.
The Takahashi ‘171 reference cited by Applicant is of interest, but appears to align its components in a linear fashion due to the corresponding projection 14 and its 
The claims require alignment/orientation/positioning achieved in a reference plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20210018679 A1 of January 21, 2021 was previously cited.
No new art is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 25, 2022